DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer, filed on 12/30/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application 16/373,178 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
	Claims 1-26 are pending.
	In view of the amendment, filed on 12/30/2020, the following rejections are withdrawn from the previous office action, mailed on 10/06/2020.
Rejection of claims 1-32 under 35 U.S.C. 112(b)
Rejection of claims 1-32 under 35 U.S.C. 102(a)(1) as being anticipated by Remon et al. (US 7,910,030)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gurol (US 2004/0000069).
	Gurol (US ‘069) disclose a process for agglomerating and drying particulate material by through employing a system for agglomerating and drying particulate material comprising an agglomerator (4) for forming and discharging wet granules of a predetermined size or smaller, and a dryer (12). The agglomerator utilizes a rotary blade assembly (100) that repeatedly impacts 

    PNG
    media_image1.png
    383
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    622
    408
    media_image2.png
    Greyscale


	Therefore, as to claim 1, Gurol (US ‘069) discloses a method for granulating powder in a single piece of equipment comprising: (a) continuously introducing the powder and a granulating fluid to the single piece (6) of equipment; (b) passing the powder and the granulating fluid through a granulating zone (4) of the single piece (6) of equipment to form wet granules; (c) passing the wet granules through a drying zone (12) of the single piece of equipment; (d) passing granules obtained from the drying zone (12) through a discharge zone (28) of the single piece of equipment; and (e) continuously discharging the granules from the single piece of equipment, wherein the single piece of equipment is not a fluid bed processor.
As to claim 7, Gurol (US ‘069) discloses the granulating fluid is a solvent, or a mixture of solvents, that does not contain a dissolved polymer.
As to claim 8, Gurol (US ‘069) teaches the granulating fluid is water.
As to claim 9, Gurol (US ‘069) discloses the granulating fluid is steam added in a ratio from 2.5%-4% w/w of the powder.
10, Gurol (US ‘069) teaches the granulating fluid is a solution or a suspension of a granulating binder in water.
As to claim 11, Gurol (US ‘069) disclose the suspended granulation binder is a polymer.
Gurol (US ‘069) teaches the agglomerating process, and in particular the use of a hot air stream in the manifold, begins to dry the granules. Additionally, on the way to the dryer inlet 50, a further stream of hot air having a temperature of about 160.degree. F. or higher, optionally as high as 250.degree. F., is combined with the wet granules to enhance the drying process. At the dryer inlet, the moisture content of the granules will suitably be about 18% by weight. The air stream and the granules proceed through the downwardly spiraling path in the dryer 12 to the bottom portion 46 of the dryer tower 40 where the dry granules are collected and discharged suitably at a moisture content of about 7%-8% by weight. The warm, moist air is drawn back up through the central core 54 of the dryer tower 40 and exhausted through the air exhaust 16. The granules can be collected as they are discharged from the dryer tower 40 and subjected to further processes if desired, for example, sifting, quality checking and/or packaging processes. (See paragraph [0072])
As to claim 12, Gurol (US ‘069) discloses the discharged granules contain from 0.1% - 97.5% of an active pharmaceutical ingredient calculated on a dry basis.
As to claims 13 and 23, Gurol (US ‘069) teach ratio of granulating fluid to powder is between 20% w/w-1% w/w.
As to claims 14 and 24, Gurol (US ‘069) disclose a moisture content of the wet granules, as measured by LOD or by Karl-Fischer is less than 5%.
As to claims 15 and 25, Gurol (US ‘069) teach a temperature in the drying zone is between 30-100˚C.
As to claims 16 and 26, Gurol (US ‘069) disclose the single piece of equipment is a co-rotating twin screw extruder.
17 and 27, Gurol (US ‘069) teach the granulating zone and/or the drying zone of the co-rotating twin screw extruder includes at least one fractional lobe element.
As to claims 18 and 28, Gurol (US ‘069) teach an aspect ratio of the discharged granules is in a range from 0.7-1.
As to claims 19 and 29, Gurol (US ‘069) discloses a mean diameter of the discharged granules (d50), as measured by sieving, varies less than 100 microns by a four-fold change in an overall powder feed rate when the liquid to solid w/w ratio is kept constant.
As to claims 20 and 30, Gurol (US ‘069) disclose a mean diameter of the discharged granules (d50), as measured by sieving varies less than 15% before and after friability testing in a Friabilator.
As to claims 21 and 31, Gurol (US ‘069) teach the discharged granules are free flowing, as characterized by a Hausner ratio below 22%, and/or an angle of repose below 25 degrees, and/or a Carr Index below 1.3.
As to claim 22 and 32, Gurol (US ‘069) disclose the discharged granules are directly compressible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Remon et al. (US 7,910,030) in view of Gurol (US 2004/0000069).
Remon et al. (US ‘030) discloses a process for the continuous wet granulation of a powder material, comprising the steps of: (a) providing an apparatus comprising multiple intermeshing screws, (b) feeding a powder material to a first transport zone (4) of the apparatus, the first transport zone (4) comprising a section of each screw where the blades of one screw are parallel with the blades of the other screw, (c) feeding a granulating liquid to said first transport zone, (d) continuously advancing said powder material and said granulating liquid from said first transport zone (4) to an agglomeration zone (5) downstream of said first transport zone (4) for agglomerating said wet powder material, (e) transporting said agglomerated material (S) from said agglomeration zone (5) to a second transport zone means (8) downstream of said agglomeration zone (5) for producing granules, said second transport zone having an aperture (9) positioned collinearly to said transport zone, and (f) directly discharging said granules from said second transport zone (4) through said aperture (9). (See abstract and claim 1)

    PNG
    media_image3.png
    437
    604
    media_image3.png
    Greyscale

Therefore, as to claim 1, Remon et al. (US ‘030) disclose a method for granulating powder in a single piece of equipment, comprising: (a) continuously 
	Remon et al. (US ‘030) disclose a granule drying step is subsequent to the step of directly discharging the granules from the second transport zone of the transporting means. Remon et al. (US ‘030) fail to disclose the drying zone is prior to the discharging zone in which the granules obtained from the drying zone pass through a discharging zone of the single piece of equipment, as claimed in claim 1.
	In the analogous art, Gurol (US ‘069) discloses a method for granulating powder in a single piece of equipment comprising: (a) continuously introducing the powder and a granulating fluid to the single piece (6) of equipment; (b) passing the powder and the granulating fluid through a granulating zone (4) of the single piece (6) of equipment to form wet granules; (c) passing the wet granules through a drying zone (12) of the single piece of equipment; (d) passing granules obtained from the drying zone (12) through a discharge zone (28) of the single piece of equipment; and (e) continuously discharging the granules from the single piece of equipment, wherein the single piece of equipment is not a fluid bed processor.
	Therefore, it would have been obvious for one of ordinary skill in the art, prior to the time of applicant’s invention, to modify the method for granulating powder, as taught by Remon et al, through rearranging the drying and discharging steps in such a way that the wet granules, first, pass through a drying zone and then pass through a discharging zone in order to improve the uniformity and density of the produced granules, as suggested by Gurol 
Remon et al. (US ‘030) disclose  this invention is suitable for wet granulating formulations of said biologically active ingredients (e.g. drugs) which further comprise one or more physiologically (e.g. pharmaceutically) acceptable excipients , such as emulsifiers or surface-active agents, thickening agents, gelling agents or other additives, and wherein the active ingredient (e.g. drug) loading, i.e. the proportion or content of the active ingredient (e.g. drug) in the formulation, may vary through wide ranges. For instance said active ingredient content may be at least about 0.1% by weight, preferably at least 1% by weight, more preferably at least 5% by weight. Furthermore, said active ingredient content may be at most about 99% by weight, preferably at most 95% by weight, more preferably at most 50% by weight. (See column 15, lines 59-67 and column 16, lines 1-5)
Therefore, as to claim 2, Remon et al. (US ‘030) disclose the pharmaceutical powder contains 0%, or less than 1%, or at least 1%, or at least 5%, or at least 10%, or at least 15%, or at least 20%, or at least 30%, or at least 40%, or at least 50%, or at least 60%, or at least 70%, or at least 80%, or at least 90%, or more than 95%, or more than 99%, of an active pharmaceutical ingredient.
As to claim 3, Remon et al. (US ‘030) discloses the pharmaceutical powder is a pure active pharmaceutical ingredient.
Further, Remon et al. (US ‘030) disclose therapeutically active agents which are advantageously incorporated into the granules of the present invention preferably belong to all permeability and solubility, in particular the two classes of poorly soluble drugs, i.e. Class II and Class IV of the said classification. As will be appreciated by those skilled in the art, these drugs belong to various therapeutic classes including, but are not limited to, beta-blockers, calcium antagonists, ACE inhibitors, sympathomimetic agents, hypoglycaemic agents, contraceptives, .alpha.-blockers, diuretics, anti-hypertensive agents, anti-psoriatics, bronchodilators, cortisones, anti-mycotics, 
Therefore, as to claim 4, Remon et al. (US ‘030) discloses the active pharmaceutical ingredient is selected from the group consisting of: antiinfectives, antibacterial agents, antihistamines, decongestants, anti-inflammatory agents, antiparasitics, antivirals, antifungals, amoebicidals, trichomonocidal agents, analgesics, antiarthritics, antipyretics, antiasthmatic agents, anticoagulants, anticonvulsants, antidepressants, antidiabetics, antineoplastics, antipsychotics, antihypertensives, expectorants, electrolytes, laxatives, phytopharmaceuticals, muscle relaxants, and diuretics.
As to claim 5, Remon et al. (US ‘030) disclose the pharmaceutical powder contains at least 2.5%-5% by weight of a granulation binder.
As to claim 6, Remon et al. (US ‘030) teach the granulation binder is selected from the group consisting of: potato, wheat or corn starch, hydroxypropyl cellulose, hydroxyethyl cellulose, hydroxypropyl methylcellulose, polyvinylpyrrolidone, guar gum, pectin, gelatin, and sodium alginate.
As to claim 7, Remon et al. (US ‘030) disclose the granulating fluid is a solvent, or a mixture of solvents, that does not contain a dissolved polymer.
As to claim 8, Remon et al. (US ‘030) teach the granulating fluid is water.
As to claim 9, Remon et al. (US ‘030) disclose the granulating fluid is steam added in a ratio from 2.5%-4% w/w of the pharmaceutical powder.
As to claim 10, Remon et al. (US ‘030) teach the granulating fluid is a solution or a suspension of a granulating binder in water.
As to claim 11, Remon et al. (US ‘030) disclose the granulating binder is dissolved or suspended in the solution and is selected from the group consisting of: potato, wheat or corn starch, hydroxypropyl cellulose, 
As to claim 12, Remon et al. (US ‘030) teach the discharged granules contain from 0.1% -97.5% of an active pharmaceutical ingredient calculated on a dry basis.
As to claims 13 and 23, Remon et al. (US ‘030) disclose a ratio of granulating fluid to pharmaceutical powder is from 20% w/w-1% w/w.
As to claim 14 and 24, Remon et al. (US ‘030) teach a moisture content of the discharged granules, as measured either by KF or by LOD, is less than 5%, less than 4%, less than 3%, less than 2%, less than 1%.
As to claim 15 and 25, Remon et al. (US ‘030) teach a temperature in the drying zone is between 30-100˚C.
As to claims 16 and 26, Remon et al. (US ‘030) disclose the single piece of equipment is a co-rotating twin screw extruder.
As to claims 17 and 27, Remon et al. (US ‘030) disclose the granulating zone and/or the drying zone of the co-rotating twin screw extruder includes at least one fractional lobe element.
As to claims 18 and 28, Remon et al. (US ‘030) teach an aspect ratio of the discharged granules is in a range from 0.7-1.
As to claims 19 and 29, Remon et al. (US ‘030) disclose a mean diameter of the discharged granules (d50), as measured by sieving, varies less than 100 microns by a four-fold change in an overall powder feed rate when a liquid to solid w/w ratio is kept constant.
As to claims 20 and 30, Remon et al. (US ‘030) teach a mean diameter of the discharged granules (d50), as measured by sieving varies less than 15% before and after friability testing in a Friabilator.
As to claims 21 and 31, Remon et al. (US ‘030) disclose the discharged granules are free flowing, as characterized by a Hausner ratio below 22%, and/or an angle of repose below 25 degrees, and/or a Carr Index below 1.3.
As to claims 22 and 32, Remon et al. (US ‘030) teach the discharged granules are directly compressible.
Response to Arguments
Applicant’s arguments, filed on 12/30/2020, with respect to claim(s) 1-26 have been considered but are moot. The submitted arguments mainly rely on the fact that the prior art Remon et al. (US ‘030) fails to disclose the process steps arrangements, as claimed in claim 1. However, in the above new grounds of rejections, a new prior art of Gurol (US ‘069) is introduced that disclose the drying zone is arranged prior to the discharging zone in which the granules obtained from the drying zone pass through a discharging zone of the single piece of equipment. As a result, Applicant’s arguments render moot in view of the above new grounds of rejections. 
Furthermore, after a full review of the submitted remarks, it has been concluded that there are differences in interpreting the claimed subject matter and the cited references by Applicant and Office. Therefore, Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nielsen (US 2009/0091049) disclose a method of producing agglomerated particles, wherein the descending particles may be agglomerated in various degrees. In a certain aspect of the invention, the mean particle size of the discharged particles is at least doubled compared to the incoming descending particles. Also, the particle size distribution is in general modified by the present invention because the lightest particles in a certain zone are blown higher into the drying chamber. In the area above the fluid bed, the lighter particles may agglomerate when interacting with partly dried particles from the spray dryer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1743                                                                                                                                                                                                        04/10/2021